Citation Nr: 1540887	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  09-42 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an effective date earlier than October 24, 2014 for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran had active duty for training (ADT) from May to December 1969 as a member of the United States Marine Corps Reserve.  He has additional unverified periods of ADT and/or inactive duty training (IADT) in reserve units. 

This matter comes to the Board of Veterans' Appeals, hereinafter the Board, on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana that denied entitlement to service connection for tinnitus. 

The appellant testified at RO hearings in June 2008 and January 2010.  Transcripts of those hearings are of record.  

In July 2014, the Board issued a decision that denied entitlement to service connection for tinnitus.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  VA and the appellant submitted a Joint Motion for Remand.  In April 2015, the Court granted the joint motion, vacated the Board decision and remanded the appeal to the Board.  

The RO granted service connection for tinnitus in April 2015, effective October 24, 2014.

The issue of entitlement to an earlier effective date for the grant of service connection for tinnitus is REMANDED to t38 U.S.C.A. § action is required.



FINDING OF FACT

The RO's April 2014 decision was a full grant of the claim for service connection for tinnitus.


CONCLUSION

The criteria for dismissal of the appeal for service connection for tinnitus have been met.  38 U.S.C.A. § 7105A(d)(5) (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  The RO decision to grant service connection for tinnitus was a full grant of the benefit sought with regard to that issue.  Grantham v. Brown, 8 Vet. App. 228 (1995).  There remains no allegation of error of fact or law to adjudicate.  Accordingly the appeal with regard to this issue is dismissed.


ORDER

The appeal with regard to the issue of entitlement to service connection for tinnitus is dismissed.


REMAND

In May 2015 the Veteran submitted a notice of disagreement with the effective date of service connection for tinnitus established in the April 2015 rating decision.  The RO has not yet issued a statement of the case.  The Board is required to remand this issue so that a statement of the case can be promulgated.  Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is therefore REMANDED to the AOJ for the following action:

Issue a statement of the case with regard to entitlement to an effective date earlier than October 24, 2014 for the grant of service connection for tinnitus.  This issue should not be certified to the Board unless the Veteran submits a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


